Citation Nr: 0320388	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that denied the veteran's claim for entitlement 
to individual unemployability.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue on appeal has been 
obtained by the RO.

2. Service connection is in effect for residuals of cold 
injury, left lower extremity at 30 percent; residuals of cold 
injury, right lower extremity at 30 percent; residuals of 
cold injury, right upper extremity at 20 percent; and 
residuals of cold injury, left upper extremity at 10 percent.  
The combined schedular evaluation is 70 percent.  

3. The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities without regard to non-service 
connected disabilities or advancing age.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002) 38 C.F.R. §§ 3.159, 3.326, 3.340, 3.341, 4.15, 
4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for TDIU.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to this issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this 
regard there has been notice as to information needed, VA 
records have been obtained, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.

A letter addressing the VCAA requirements was sent to the 
veteran in February 2002.  The veteran through the February 
2002 letter and the statement of the case has been notified 
as to evidence and information necessary to substantiate the 
claim.  The discussions in the rating decision, the statement 
of the case (SOC), and the letter sent to the veteran 
informed him of what evidence he must obtain and which 
evidence VA would seek to obtain, as required by section 
5103(a), as amended by the VCAA, and by section 3.159(b), as 
amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

On VA letter dated February 2002, the veteran was advised of 
the types of evidence needed to establish entitlement to TDIU 
benefits and of the VA's duty to assist in obtaining evidence 
under "The Veteran's Claims Assistance Act of 2000" (VCAA).  
In March 2002, in response to the above letter, the veteran 
stated that he did not have additional evidence to submit.

I. Factual background

The evidence in this case shows that in service the veteran 
developed frostbite of the hands and feet around 1945 when he 
was in the European Theater of Operations.  

The veteran is service connected for residuals of cold 
injury, left lower extremity at 30 percent from July 2001; 
residuals of cold injury, right lower extremity at 30 percent 
from July 2001; residuals of cold injury, right upper 
extremity at 20 percent from July 2001; and residuals of cold 
injury, left upper extremity at 10 percent from July 2001.  
The combined schedular evaluation is 70 percent.  

VA and private medical records on file dated in 1957 and 1961 
fail to reveal pertinent complaints or findings.  He was seen 
on several occasions for complaints of back pain.

On VA examination in January 1975, the veteran reported that 
he was employed as a lathe operator until 1965 and had 
remained unemployed since due to a back disability.  He also 
stated that he made no effort to obtain training for any 
other kind of occupation.  The examiner's conclusion was that 
in view of the minimal impairment of function and minimal 
analgesic requirement, surgical intervention was not 
indicated.  The examiner also stated that with regard to 
employability, it was unrealistic to believe that in the 
present labor market a man who had been unemployed for a 
decade and had made no effort to find an occupation for his 
minor handicap had a chance to obtain a steady job.  However, 
the examiner noted that theoretically, the veteran should be 
able to carry out work that did not require heavy lifting or 
twisting movements.  This examination was conducted for a 
pension claim that had been filed.  He indicated on that 
application that he had post-high school training in business 
administration.  He gave a back disorder as the reason he 
left work.

On a VA Pension application dated September 1989, the veteran 
stated that he was applying for VA non-service connected 
pension because he was over 65 years of age.  Pension 
benefits were awarded on that basis.

By rating decision of December 2001, service connection for 
cold weather injuries were granted effective July 2001. 

On VA examination of August 2001, the veteran stated that he 
developed frostbite of the hands and feet around 1945.   His 
current concern was related to a back disability.  The 
veteran also stated that he had a history of lumbar disc 
surgery back in the early 1950's and that he continued to 
have low back discomfort on a daily basis.  The veteran 
stated that his current symptoms of the residuals of 
frostbite of the feet were cold sensitivity, paresthesias and 
numbness of the feet, and recurrent fungal infections of the 
feet and hands.  The veteran denied any breakdown or 
ulcerations.  Additionally, the veteran stated that he did 
have some arthritis in the feet and back and that there was 
some numbness and tingling of the feet, but denied any edema 
or excessive sweating.  The examination showed that the 
veteran had no motor weakness or atrophy, but there was 
stiffness in the feet and lower back area.  There was no 
deformity or swelling of any of the joints, and there was 
some limitation of motion in the back in flexion, extension, 
and lateral bending.   The impression was residuals of 
frostbite to the hands and feet dating back to 1945, 
hypertension, dermatophytosis right hand nailbed and both 
feet, degenerative joint disease of the spine, and status 
post lumbar disc surgery in 1950.  The examiner also noted 
that the veteran was rather vague in most of his answers at 
the time of the examination and was vague as to any history 
of the initial injury of the back.  The veteran stated that 
he was receiving Social Security Benefits for over 30 years 
because of a chronic back problem.  

In January 2002, the veteran filed a claim for TDIU.  He 
reported that his service connected bilateral cold weather 
injuries prevented him from substantially gainful employment 
since 1965.  He reported that he had to give up his business 
as a tavern owner in the 1970's because he was unable to 
endure the prolonged standing/walking and went on Social 
Security Benefits at a considerable loss of income.  The 
veteran reported that he did not try to obtain employment 
since he became disabled.  The veteran reported that he had 
four years of high school education and that he did not have 
any other education and training before or after he was too 
disabled to work.  

In February 2002, the RO requested Social Security 
Administration records for the veteran.  In February 2002, 
the Social Security Administration records center stated that 
they could not send the veteran's medical records because 
after an exhaustive and comprehensive search, they were not 
able to locate the veteran's folder.

On VA treatment reports from May 1997 to February 2002 the 
veteran was seen for hypertension, degenerative joint 
disease, right hernia repair, glucose intolerance, and lumbar 
disc surgery.  The veteran in a February 2002 report 
indicated back and shoulder pain that caused him not to 
sleep, however, he denied numbness, pain or swelling in his 
extremities.

II. Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases, except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100% disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total, a TDIU may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies), 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.

With regard to 38 C.F.R. § 4.16(a), "substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
See 38 C.F.R. § 4.16(b).

The veteran currently has two 30 percent ratings, a 20 
percent rating, and a 10 percent rating, with a schedular 
combined evaluation of 70 percent for his service connected 
disabilities.  He, therefore, does not technically satisfy 
the minimum rating required by regulation for consideration 
of a TDIU claim (See 38 C.F.R. § 4.16(a)).  Additionally, the 
record contains no competent evidence that the service 
connected disabilities, standing alone, without regard to 
advancing age or non-service connected disabilities preclude 
him from engaging in any substantially gainful employment.  
The veteran reported that he quit work in 1965 due to his 
back disabilities and further was receiving social security 
benefits due to a back disability.  Further this is 
consistent with a pension application filed in the 1970's and 
with the earlier medical evidence on file.  There is nothing 
in those records, contemporaneous with the events in 
question, to suggest that the cold injury residuals played 
any role in his ceasing employment.

Further, when filing a pension claim in 1989, he indicated 
that he was basing the claim on age.  Again, there is no 
indication that he was unable to work secondary to his 
currently service connected pathology.

As such, there is no showing from the competent evidence that 
the veteran is precluded from performing all forms of 
substantially gainful employment due solely to his service 
connected disabilities, without regard to non-service 
connected disabilities or advancing age.  The preponderance 
of the evidence is against his claim for TDIU benefits.

For the reasons set forth above, it is not shown that the 
veteran is precluded from substantially gainful employment or 
is otherwise unemployable secondary to his solely to his 
service connected disorders.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

